

117 HCON 21 IH: Expressing the sense of Congress that the United States should resume normal diplomatic relations with Taiwan, negotiate a bilateral free trade agreement with Taiwan, and support Taiwan’s membership in international organizations.
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 21IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. Tiffany (for himself and Mr. Perry) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONExpressing the sense of Congress that the United States should resume normal diplomatic relations with Taiwan, negotiate a bilateral free trade agreement with Taiwan, and support Taiwan’s membership in international organizations.Whereas the people of Taiwan have established a free, open, pluralistic, and democratic society;Whereas the people of Taiwan have conducted 7 democratic Presidential elections yielding 3 peaceful transfers of power, successive parliamentary elections, multiple nationwide referenda, and numerous local elections;Whereas Taiwan and its outlying islands have never been under the jurisdiction or control of the Communist regime in Beijing, which continues to illegitimately claim sovereignty over Taiwan and its people;Whereas Communist China has weaponized the so-called One China Policy to block Taiwan’s membership and full participation in international organizations and events ranging from the United Nations and the World Health Organization to the Olympic Games;Whereas the so-called One China Policy is obsolete, does not serve the people of Taiwan or the United States, and fails to reflect the obvious reality that Taiwan has been a sovereign and independent country for over 70 years;Whereas Taiwan maintains diplomatic, cultural, and economic links with several countries around the world, demonstrating its clear and indisputable independence from the People’s Republic of China;Whereas Taiwan and the United States maintained normal diplomatic relations and a Mutual Defense Treaty until President Carter abruptly abandoned both without the approval of Congress in 1979;Whereas Congress responded by adopting the landmark, bipartisan Taiwan Relations Act, codifying in law the basis for continued friendly relations between the people of the United States and Taiwan;Whereas former President Reagan strengthened ties with Taiwan by issuing the Six Assurances, noting that The United States has not altered its position regarding sovereignty over Taiwan, underscoring that Communist Chinese claims of sovereignty over Taiwan have never been accepted by the United States;Whereas former President Clinton declared that the issues between Beijing and Taiwan must be resolved peacefully and with the assent of the people of Taiwan;Whereas President Trump approved the sale of defense articles to Taiwan and signed bipartisan legislation allowing for expanded high-level exchanges and cooperation between Taiwanese and American officials; andWhereas Taiwan remains a steadfast ally of the United States and a responsible and conscientious member of the international community: Now, therefore, be itThat—(1)the United States commends the people of Taiwan for their commitment to democracy, civil liberties, and human rights; and(2)it is the sense of Congress that—(A)the President should abandon the antiquated One China Policy in favor of a policy that recognizes the objective reality that Taiwan is an independent country not governed by or included within the territory of the People’s Republic of China;(B)the President should recognize the legitimacy of the democratically elected National Government in Taipei, normalize diplomatic relations between our two nations, appoint a United States ambassador to Taiwan, and receive a Taiwanese ambassador to the United States;(C)the President should rescind arbitrary agency guidelines that restrict normal communication and interaction between United States and Taiwanese officials;(D)the United States Trade Representative should initiate formal negotiations with Taiwan on the establishment of a United States-Taiwan Free Trade Agreement; and(E)the President, the Permanent Representative of the United States to the United Nations, and other relevant United States officials should take steps to advocate for Taiwan’s full membership in the United Nations and other international organizations in which the United States is a member.